IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


    FLOWSHARE, LLC, a Delaware limited          )
    liability company, and ERIC D. FOGLE        )
                                                )
                Plaintiffs/Counterclaim         )
                Defendants,                     )
                                                )
                  v.                            )    C.A. No.: N17C-07-227 EMD CCLD
                                                )
    GEORESULTS, INC., a Georgia                 )
    corporation, THOMAS E. SHIELDS and          )
    DAWN SHIELDS,                               )
                                                )
                                                )
                Defendants/Counterclaim         )
                Plaintiffs.                     )
                                                )


                                   Submitted: April 9, 2018
                                    Decided: July 25, 2018

   Upon Defendant-Counterclaim Plaintiff’s Motion to Dismiss Count V of the Counterclaim
                                        DENIED

Stephen B. Brauerman, Esquire, Sara E. Bussiere, Esquire, Bayard, P.A., Wilmington, Delaware,
John E. Petite, Esquire, John C. Drake, Esquire, Greensfelder, Hemker and Gale P.C., St. Louis,
Missouri, Attorneys for Plaintiffs and Counterclaim Defendants.

Jeffrey L. Moyer, Esquire, Travis S. Hunter, Esquire, Richards Layton & Finger, Wilmington,
Delaware, Stephen P. Fuller, Esquire, CKR LAW, LLP, Johns Creek, Georgia, Attorneys for
Defendants and Counterclaim Plaintiffs.

DAVIS, J.

                                    I. INTRODUCTION

       This civil action is assigned to the Complex Commercial Litigation Division of the Court.

On November 6, 2015, Plaintiff Flowshare, LLC d/b/a ShareTracker (“Flowshare”) entered into

an Asset Purchase Agreement (“APA”) with Defendants GeoResults, Inc. (“GeoResults”),

Thomas E. Shields, and Dawn Shields (collectively with Thomas Shields and GeoResults, the
“Defendants”). According to the pleadings filed, Plaintiff Eric D. Fogle, CEO and lead

negotiator of Flowshare, repeatedly indicated—prior to execution of the APA—that he would

personally pay any shortfall in the purchase price. Mr. Fogle’s promises were memorialized into

an agreement (the “Shortfall Agreement”) dated three days after the execution of the APA.

        Flowshare and Mr. Fogle (collectively, “Plaintiffs”) filed suit against Defendants,

asserting rights under the APA. Defendants answered and filed counterclaims. The Plaintiffs’

claims and the Defendants’ counterclaims all arise out the APA—performance under the APA or

the negotiations surrounding the APA.

        Plaintiffs filed a Motion to Dismiss Count V of the Counterclaim (the “Motion”).

Defendants filed their Opposition to Counterclaim Defendants’ Motion to Dismiss Count V of

the Counterclaim (the “Opposition”). Plaintiffs filed their Reply Brief in Support of Their

Motion to Dismiss Count V of the Counterclaim (the “Reply”). After a hearing on the Motion,

the Opposition and the Reply, the Court took the Motion under advisement.

        For the reasons set forth below, the Court DENIES the Motion.

                                          II. RELEVANT FACTS1

        In November 2015, the parties were in the process of negotiating an asset purchase

agreement whereby Flowshare would purchase GeoResults. On November 6, 2015, Flowshare

entered into the APA with GeoResults and the Shieldses.2 Through the APA, the Shieldses

would sell GeoResults to Flowshare. Section 11.09 of the APA provides:

        This Agreement (including all Exhibits and the Disclosure Schedules hereto) and
        all other Transaction Documents contain the entire agreement between the Parties

1
  Unless otherwise indicated, the facts provided in this Opinion are the facts alleged in the Answer and
Counterclaims filed by Defendants. For purposes of the Motion, the Court must view the Answer and
Counterclaims’ alleged facts in a light most favorable to Defendants. See, e.g., Cent. Mortg. Co. v. Morgan Stanley
Mortg. Capital Holdings LLC, 27 A.3d 531, 536 (Del. 2011); Doe v. Cedars Acad., LLC, 2010 WL 5825343, at *3
(Del. Super. Oct. 27, 2010).
2
  Answer, Ex. A. The Asset Purchase Agreement will be cited as “APA § __.”

                                                         2
        with respect to the subject matter herein and therein and supersede all prior
        agreements and understandings, oral or written, with respect to such matters.”3

Mr. Fogle did not sign the APA in an individual capacity. Mr. Fogle only signed the APA in his

capacity as the sole manager of Flowshare.4

        Mr. Fogle, Flowshare’s CEO and lead negotiator, made promises to the Shieldses that he

would personally fund additional amounts that Flowshare could not finance under the APA.5

The Shieldses and Mr. Fogle negotiated the Shortfall Agreement leading up to the execution of

the APA.6 The Shieldses and Mr. Fogle changed language in the Shortfall Agreement and

negotiated the amount that Mr. Fogle would cover. Mr. Fogle stated that he had “more than

enough money to work with to make you whole.”7 In fact, Mr. Fogle stated that he is

“personally on the hook for these obligations, in addition to the companies [he] own[s].”8

        On November 4, 2015, prior to executing the APA, Mr. Shields sent Mr. Fogle an email

indicating that the Shortfall Agreement should post-date the APA.9 The parties dated the

Shortfall Agreement November 9, 2015 and Mr. Shields sent a draft of the Shortfall Agreement

to Mr. Fogle for signature.10

        These assurances were made prior to the closing of the APA. The promises were

memorialized into the Shortfall Agreement. The Shortfall Agreement is dated November 9,

2015 and requires: (1) payment for $2,500,000 to employees of GeoResults; and (2) payment to




3
  APA § 11.09.
4
  APA at p. 55.
5
  See, e.g., Answer, Ex. B; Answer at ¶ 78 and ¶ 89.
6
  Am. Compl. at ¶¶ 54-57; Answer at ¶¶ 77-78 and ¶ 89.
7
  Answer, Ex. C.
8
  Answer, Ex. F.
9
  Am. Compl., Ex. D (“Donnie has requested that we sign the document again with a date on the document that is
after closing has been completed. We have signed and added a date line of 11/09/15 on the first page and resent so
you can sign this one again so it is effective after the close officially.”).
10
   Am. Compl. at ¶¶ 58-59.

                                                         3
the Shieldses for the difference between $5,500,000 and the final purchase price in the APA and

a real estate purchase agreement.11

        Mr. Fogle signed the Shortfall Agreement in his individual capacity as well as the sole

manager of Flowshare.12 The Shortfall agreement also states: “This agreement is independent of

and in addition to the APA. The obligations of Purchaser in this agreement are the joint and

several obligations of Purchaser and Eric Fogle.”13

        A Telecom Customer was a material customer to the APA based on the revenue

GeoResults generated from Telecom Customer. On November 30, 2015, Telecom Customer

notified ShareTracker that it was terminating the contract.

        On July 21, 2017, Flowshare initiated this action. On October 20, 2017, Flowshare filed

an amended complaint (the “Complaint”) alleging: (1) breach of contract; (2) declaratory

judgment; (3) fraud in the inducement; and (4) declaratory judgment with respect to the Shortfall

Agreement. On November 3, 2017, GeoResults filed their answer, which included counterclaims

(the “Counterclaims”) for: (1) breach of contract with respect to the APA; (2) breach of contract

with respect to the Shortfall Agreement; (3) unjust enrichment; (4) promissory estoppel; and (5)

fraud in the inducement.

        On December 22, 2017, Flowshare filed the Motion. On January 31, 2017, GeoResults

filed the Opposition. On February 21, 2018, Flowshare filed the Reply.

        On April 9, 2018, the Court held a hearing (the “Hearing”) on the Motion, Opposition,

and Reply. At the Hearing, Defendants conceded that the fraud claim is pleaded in the

alternative to the contractual claim.



11
   Am. Compl., Ex. B.
12
   Am. Compl., Ex. B.
13
   Am. Compl., Ex. B.

                                                 4
                                 III. PARTIES’ CONTENTIONS

A.     THE MOTION

       In the Motion, Flowshare argues that GeoResults’ claim for fraudulent inducement fails.

First, Flowshare contends that the APA’s integration clause bars any promises of future intent

made before the execution of the APA. Second, Flowshare claims that the alleged pre-closing

promises are inconsistent with the price term contained in the APA. Finally, Flowshare states

that the fraudulent inducement claim is a “bootstrap” claim to the breach of the contract claims.

       In the Reply, Flowshare reiterates that the integration clause precludes the fraudulent

inducement claim. Flowshare also argues that GeoResults failed to plead the fraudulent

inducement with particularity.

B.     THE OPPOSITION

       Defendants argue that the APA’s integration clause does not preclude the fraudulent

inducement claim because the clause does not foreclose causes of action based on fraud.

Further, Defendants contend that the fraudulent inducement claim is sufficiently pleaded under

Civil Rule 9. Also, Defendants claim that Mr. Fogle’s statements that he was currently able to

cover the Shortfall are sufficient to establish fraud.

                                  IV. STANDARD OF REVIEW

A.     12(B)(6) FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED

       Upon a motion to dismiss under Civil Rule 12(b)(6), the Court (i) accepts all well-

pleaded factual allegations as true, (ii) accepts even vague allegations as well-pleaded if they

give the opposing party notice of the claim, (iii) draws all reasonable inferences in favor of the

non-moving party, and (iv) only dismisses a case where the plaintiff would not be entitled to




                                                   5
recover under any reasonably conceivable set of circumstances.14 However, the Court must

“ignore conclusory allegations that lack specific supporting factual allegations.”15

B.      CIVIL RULE 9(B) PLED WITH PARTICULARITY

        Under Superior Court Civil Rule 9(b), a party must plead fraud and negligence with

particularity.16 “The purpose of [Rule 9(b)] is to apprise the adversary of the acts or omissions

by which it is alleged that a duty has been violated.”17 To plead fraud or negligence with the

particularity required by Rule 9(b), a party must include the “time, place, contents of the alleged

fraud or negligence, as well as the individual accused of committing the fraud” or negligence. 18

                                              V. DISCUSSION

        Counterclaim Count V is for fraudulent inducement. To prove fraudulent inducement, a

plaintiff must show:

        (1) a false representation, usually one of fact . . .; (2) the defendant's knowledge or
        belief that the representation was false, or was made with reckless indifference to
        the truth; (3) an intent to induce the plaintiff to act or to refrain from acting; (4) the
        plaintiff's action or inaction taken in justifiable reliance upon the representation;
        and (5) damage to the plaintiff as a result of such reliance.19

In Delaware, there are three types of fraud: “(1) false statements represented as truth; (2) active

concealment of facts which prevents the other party from discovering them; and (3) silence in the

face of a duty to speak.”20 “Under Delaware law, to establish a claim of fraud or negligent




14
   See Central Mortg. Co. v. Morgan Stanley Mortg. Capital Holdings LLC, 227 A.3d 531, 536 (Del. 2011); Doe v.
Cedars Academy, No. 09C-09-136, 2010 WL 5825343, at *3 (Del. Super. Oct. 27, 2010).
15
   Ramunno v. Crawley, 705 A.2d 1029, 1034 (Del. 1998).
16
   Super. Ct. Civ. R. 9(b).
17
   Mancino v. Webb, 274 A.2d 711, 713 (Del. Super. 1971).
18
   See TrueBlue, Inc., v. Leeds Equity Partners IV, LP, C.A. No. N14C-12-112 WCC CCLD, 2015 WL 5968726, at
*6 (Del. Super. Sept. 25, 2015) (quoting Universal Capital Mgmt., Inc. v. Micco World, Inc., C.A. No. N10C-07-039-
RRC, 2012 WL 1413598, at *2 (Del. Super. Feb. 1, 2012)).
19
   Hauspie v. Stonington Partners, Inc., 945 A.2d 584, 586 (Del. 2008) (quoting Gaffin v. Teledyne, Inc., 611 A.2d
467, 472 (Del.1992)).
20
   DRR, L.L.C. v. Sears, Roebuck & Co., 949 F. Supp. 1132, 1137 (D. Del. 1996).

                                                        6
misrepresentation, the plaintiff must demonstrate justifiable reliance on false representations

made by the defendant.”21

        A.       THE INTEGRATION CLAUSE IS NOT SUFFICIENT TO DISCLAIM THE PRE-
                 CLOSING PROMISES MADE BY MR. FOGLE

        Generally, Delaware courts “‘disfavor allegations of fraud when the underlying

utterances take the form of unfulfilled promises of future performance,’” but “a complaint that

alleges facts with sufficient particularity may ‘support a reasonable inference that Defendants

made promises they had no intention of keeping when they made them.’”22 Further, “less

particularity is required when the facts lie more in the knowledge of the opposing party than of

the pleading party.”23

        “The question of whether one’s reliance was reasonable generally is a question of fact. . .

. The reasonableness of one’s reliance on false information depends on all of the

circumstances.”24 As such, whether a party’s reliance was reasonable is not generally suitable

for resolution on a motion to dismiss.” However, “Delaware Courts have addressed the

reasonableness of a party’s reliance when the dispute involved a fully integrated contract.”25

        Generally, “a party cannot promise, in a clear integration clause of a negotiated

agreement, that it will not rely on promises and representations outside of the agreement and then

shirk its own bargain in favor of a ‘but we did rely on those other representations’ fraudulent

inducement claim.”26 However, there is a “need to strike an appropriate balance between


21
   Vichi v. Koninklijke Philips Elecs., 85 A.3d 725, 775 (Del. Ch. 2014).
22
   TrueBlue, Inc., v. Leeds Equity Partners IV, LP, 2015 WL 5968726, at *6 (Del. Super. Sept. 25, 2015) (quoting
Winner Acceptance Corp. v. Return on Capital Corp., 2008 WL 5352063, at *9-10 (Del. Ch. Dec. 23, 2008)).
23
   TrueBlue, 2015 WL 5968726, at *6 (quoting H-M Wexford LLC v. Encorp, Inc., 832 A.2d 129, 146 (Del. Ch.
2003)).
24
   TrueBlue, 2015 WL 5968726, at *7 (quoting Vague v. Bank One Corp., 2004 WL 1202043, at *1 (Del. May 20,
2004)).
25
   TrueBlue, 2015 WL 5968726, at *7.
26
   FdG Logistics LLC v. A&R Logistics Hldgs., Inc., 131 A.3d 842, 859 (Del. Ch. 2016) (quoting Abry Partners V,
L.P. v. F & W Acq. LLC, 891 A.2d 1032, 1057 (Del. Ch. 2006)).

                                                        7
holding sophisticated parties to the terms of their contracts and simultaneously protecting against

the abuses of fraud.”27

        In balancing the public policy against fraud with the ability of sophisticated parties to

contract for integration clauses, Delaware courts have

        Consistently [ ] repeated the law's traditional abhorrence of fraud in implementing
        this reasoning. Because of that policy concern, we have not given effect to so-
        called merger or integration clauses that do not clearly state that the parties disclaim
        reliance upon extra-contractual statements. Instead, we have held, as in
        Kronenberg, that murky integration clauses, or standard integration clauses without
        explicit anti-reliance representations, will not relieve a party of its oral and extra-
        contractual fraudulent representations. The integration clause must contain
        “language that ... can be said to add up to a clear anti-reliance clause by which the
        plaintiff has contractually promised that it did not rely upon statements outside of
        the contract's four corners in deciding to sign the contract.” This approach achieves
        a sensible balance between fairness and equity—parties can protect themselves
        against unfounded fraud claims through explicit anti-reliance language. If parties
        fail to include unambiguous anti-reliance language, they will not be able to escape
        responsibility for their own fraudulent representations made outside of the
        agreement's four corners.28

        In Kronenberg v. Katz, the Chancery Court addressed an integration clause substantially

similar to the one in the APA.29 The Chancery Court noted that integration clauses, like the one

contained in Section 11.09 of the APA, do not limit or operate as a bar to fraud claims.30

Instead, these types of clauses limit the scope of the parties’ contractual obligations to those set

forth in the written agreement.31

        Similarly, in this case the APA did not contain an anti-reliance clause that explicitly

stated that the parties disclaimed reliance upon extra-contractual statements. The integration

clause in the APA closely resembles the clause in the Kronenberg case. The APA states “[t]his




27
   Id.
28
   Abry, 891 A.2d at 1058-59 (quoting Kronenberg v. Katz, 872 A.2d 568, 592–93 (Del. Ch. 2004)).
29
   Kronenberg, 872 A.2d at 587-594.
30
   Id. at 592.
31
   Id.

                                                       8
Agreement (including all Exhibits and the Disclosure Schedules hereto) and all other Transaction

Documents contain the entire agreement between the Parties with respect to the subject matter

herein and therein and supersede all prior agreements and understandings, oral or written, with

respect to such matters.”32 As such, Kronenberg is strong authority under the unique facts of this

case—where purported misrepresentations and the Shortfall Agreement were negotiated before

the APA, but purposely post-dated to become effective after the APA.

          Here, the parties were in negotiations of the APA. Two days before closing, the parties

agreed to post-date the Shortfall Agreement after the APA. Therefore, the parties negotiated,

made representations and appear to have reached terms on the Shortfall Agreement prior to the

execution of the APA. Defendants allege that the statements made in the negotiations were false

statements represented as truth and that these misrepresentations were detrimentally relied upon

by Defendants. Section 11.09 of the APA, as drafted, does not act as a bar to Count V of the

Counterclaims.

          B.        THE FRAUDULENT INDUCEMENT COUNTERCLAIM IS A BOOTSTRAP OF THE
                    BREACH OF CONTRACT CLAIM RELATING TO THE SHORTFALL AGREEMENT;
                    HOWEVER, DEFENDANTS PLEADED COUNTERCLAIM IN THE ALTERNATIVE SO
                    THE COURT WILL ALLOW IT TO PROCEED AT THIS STAGE IN THE CIVIL
                    ACTION.

          Delaware Superior Court Rule 8(e)(2) allows a plaintiff to “set forth two or more

statements of a claim or defense alternately or hypothetically, either in one count or defense or in

separate counts or defenses. . . . The party may also state as many separate claims or defenses as

the party has regardless of consistency. All statements shall be made subject to the obligations

set forth in Rule 11.”




32
     APA § 11.09.

                                                  9
        “A fraud claim can be based on representations found in a contract, however, ‘where an

action is based entirely on a breach of the terms of a contract between the parties, and not on a

violation of an independent duty imposed by law, a plaintiff must sue in contract and not in

tort.’”33 A plaintiff “cannot bootstrap” a claim for a breach of contract into a claim of fraud

merely by alleging that a contracting party never intended to perform its obligations” or “simply

by adding the term fraudulently induced to a complaint.”34 Essentially, a fraud claim alleged

contemporaneously with a breach of contract claim may survive, so long as the claim is based on

conduct that is separate and distinct from the conduct constituting breach.”35 Allegations that are

focused on inducement to contract are ‘separate and distinct’ conduct.”36

        Here, the fraudulent inducement claim is separate and distinct from the breach of the

APA claim. However, the fraudulent inducement claim is completely subsumed within the

breach of the Shortfall Agreement. GeoResults argues that Mr. Fogle made promises that he

would personally pay any deficit based on the APA. Mr. Fogle made the promises prior to the

execution of the APA. Defendants claim that they relied upon Mr. Fogle’s statements when

entering into the APA. Further, Mr. Fogle’s written and oral promises leading up to the

execution of the APA were memorialized into the Shortfall Agreement. The parties purposely

dated the Shortfall Agreement after the APA. Additionally, Defendants pleaded fraudulent

inducement in the alternative to the breach of contract claims.



33
   ITW Glob. Investments Inc. v. Am. Indus. Partners Capital Fund IV, L.P., 2015 WL 3970908, at *6 (Del. Super.
June 24, 2015) (citing Ameristar Casinos, Inc. v. Resorts Int’l Hldg., LLC, 2010 WL 1875631, at *11 (Del. Ch. June
24, 2010)).
34
   Furnari, 2014 WL 1678419, at *8 (quoting Narrowstep Inc. v. Onstream Media Corp., 2010 WL 5422405, at *15
(Del. Ch.2010)).
35
   Furnari, 2014 WL 1678419, at *8.
36
   ITW Glob., 2015 WL 3970908, at *6 (quoting Osram Sylvania Inc. v. Townsend Ventures, LLC, 2013 WL
6199554, at *16–17 (Del. Ch.2013)); see also Aviation W. Charters, LLC v. Freer, 2015 WL 5138285, at *6 (Del.
Super. July 2, 2015) (citing Osram Sylvania Inc. v. Townsend Ventures, LLC, 2013 WL 6199554, at *16-17 (Del.
Ch. Nov. 19, 2013)).

                                                        10
        On a motion to dismiss standard, Defendants may pursue the fraudulent inducement

claim as an alternative claim to the breach of contract claim relating to the Shortfall Agreement.

This is particularly true because Plaintiffs seek to have the Shortfall Agreement declared “void as

the product of unethical contract with Fogle,” and “whether the [Shortfall Agreement is

superseded by the Merger Clause of the APA.”37 Although Defendants may pursue their

fraudulent inducement claim at this point in the litigation, the claim only survives if the breach of

contract claim does not.

        C.      DEFENDANTS PLEADED THE FRAUDULENT INDUCEMENT COUNTERCLAIM WITH
                PARTICULARITY

        Under Superior Court Civil Rule 9(b), a plaintiff must plead fraud and negligence with

particularity.38 “The purpose of [Rule 9(b)] is to apprise the adversary of the acts or omissions

by which it is alleged that a duty has been violated.”39 To plead fraud or negligence with the

particularity required by Rule 9(b), a plaintiff must include the “time, place, contents of the

alleged fraud or negligence, as well as the individual accused of committing the fraud” or

negligence.40 “However, [m]alice, intent knowledge, and other condition of mind of a person

may be averred generally.”41

        Defendants have pleaded the fraudulent inducement claim with sufficient particularity.

Counterclaim Count V states that Mr. Fogle repeatedly indicated that Plaintiffs would receive

full payment for the deal. These statements were made in emails on October 12, 28, and 31 of

2015. Additionally, on November 3, 2015, Mr. Fogle stated that the entire amount will be paid




37
   Am. Compl. ¶ 115.
38
   Super. Ct. Civ. R. 9(b).
39
   Mancino v. Webb, 274 A.2d 711, 713 (Del. Super. 1971).
40
   See TrueBlue, 2015 WL 5968726, at *6 (quoting Universal Capital Mgmt., Inc. v. Micco World, Inc., 2012 WL
1413598, at *2 (Del. Super. Feb. 1, 2012)).
41
   ITW Glob., 2015 WL 3970908, at *5.

                                                    11
to retire the “catch all letter,” which refers to the Shortfall Agreement. Then, Mr. Fogle executed

the Shortfall Agreement in his individual capacity as well as the manager of Flowshare. This

provides a sufficient pleading of the fraudulent inducement counterclaim.

                                      VI. CONCLUSION

For the reasons stated above, the Court DENIES the Motion.

IT IS SO ORDERED


                                                     /s/ Eric M. Davis
                                                     Eric M. Davis, Judge
cc:    File&ServeXpress




                                                12